DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-4, 6-9 and 34.

Applicants' arguments, filed 09/22/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-4, 8, 9 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrissette et al. (US 2009/0222091, Sep. 3, 2009) in view of Erbe et al. (US 2017/0112959, Apr. 27, 2017).
	Morrissette et al. disclose a material suitable for implant comprising a rigid biocompatible polymer comprising a plurality of interconnected pores wherein the polymer has a porosity of between 50% and 85% by volume (¶ [0006]). The polymer can withstand a pressure of up to at least 20 MPa (¶ [0008]). The pores have an average diameter of greater than about 180 microns, for example between about 300 and about 710 microns (claims 50 and 51). In order to fabricate the porous material, a first material is mixed with a sufficient amount of a second particulate material which is removable from the first material at a subsequent act to reveal a porous structure. The second material is a dissolvable material, such as table salt having a granule diameter greater than 180 microns, preferably between about 300 and 710 microns (¶ [0020]). 
There is also disclosed a composite material comprising a first porous portion comprising a plurality of interconnected pores, a second solid portion having a first surface, the first surface secured to the first portion (¶ [0007]). The first portion is fabricated from a first biocompatible polymer and said second portion is fabricated from a second biocompatible polymer (claim 58).	
Morrissette et al. differ from the instant claims insofar as not disclosing wherein the pores are spherical. 
	However, Erbe et al. disclose wherein the selection of the particle size, shape and distribution of a leachate fugitive component is key to controlling the microstructure and nature of interconnected porosity and resulting microenvironment for bone formation (¶ [0030]). The shape of voids is controlled by the choice of fugitive phase particle size and shape distribution, as is the interconnectedness of the resulting pore network. Rounded, spherical fugitive particles are typical, but oval, elliptical, cylindrical (rounded geometry) particle shapes may also be beneficial, especially compared to square or sharp edged configurations that are typically less desirable for most cellular microenvironments, attachment, and physiologic fluid flow (¶ [0017]).
	It would have been prima facie obvious to one of ordinary skill in the art to have the pores of Morrissette et al. to be spherical since spherical is a known and effective pore shape and such shape does not have any edges thus making such shape more desirable for cellular microenvironments, attachment, and physiologic fluid flow as taught by Erbe et al. One of ordinary skill in the art would have had a reasonable expectation of success in forming spherical pores since the shape of the removable particle controls the pore shape as taught by Erbe et al. 
	In regards to instant claims 1, 2 and 8 reciting wherein 50% or less of a volume of the porous part comprises the biocompatible polymer, Morrissette et al. disclose wherein the porosity is between 50% and 85% by volume. Therefore, it would have been obvious to one of ordinary skill in the art that there is 15% to 50% by volume of biocompatible polymer. 
	In regards to instant claim 34 reciting wherein each of said hollows is interconnected with a plurality of adjacent hollows by a circular aperture, since Morrissette et al. disclose interconnected pores and it would have been obvious to have the pores spherical, one of ordinary skill in the art would reasonably expect that the pores are interconnected with other pores by a circular aperture like the claimed invention.

2.	Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrissette et al. (US 2009/0222091, Sep. 3, 2009) in view of Erbe et al. (US 2017/0112959, Apr. 27, 2017) and further in view of Savage-Erickson (US 2010/0255053, Oct. 7, 2010).
	The teachings of Morrissette et al. and Erbe et al. are discussed above. Morrissette et al. and Erbe et al. do not disclose wherein the pores are filled with a bioaglass.
	However, Savage-Erickson discloses medical implant with a porous scaffold and a bioactive material disposed within the porous scaffold (¶ [0001]). The bioactive material is applied on one or more walls of the pores (¶ [0030]). The bioactive material may be an osteoconductive material. Examples of osteoconductive materials include bioactive glass (¶ [0021]). Osteoconductive substances passively support the ingrowth of bone by being conducive to the growth of vascular structures and osteoprogenitor cells necessary for the growth of bone (¶ [0002]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated bioglass into the composition of Morrissette et al. motivated by the desire to provide the composition with osteoconductive properties as taught by Savage-Erickson. It would have been prima facie obvious to one of ordinary skill in the art to have incorporated the bioglass into the pores of the composition of Morrissette et al. since this is a known and effective method of introducing an osteoconductive substance into a porous composition as taught by Savage-Erickson. 
	In regards to instant claim 6 reciting wherein the bioactive agent is displaceable after implant by a biological process, the instant specification discloses in paragraph [0016] wherein bioglass is displaceable after implant by a biological process.

Response to Arguments
	Applicant argues that by mixing spherical particles having a diameter of between 300 to 710 microns and heating the mixture such that the polymer is melted one would not arrive at the claimed porous material of the present application. Applicant provides an image of a sample of a porous material fabricated according to the method of Morrissette et al. and using spheres of 300-425 µm. As can be seen from the image, the spaces created by the spheres are generally not interconnected. 
	The Examiner does not find Applicant’s argument to be persuasive. Applicant’s showing is not in an affidavit or declaration. Objective evidence must be factually supported by an appropriate affidavit or declaration to be of probative value. See MPEP 716.01(c). Since Applicant’s showing is not of probative value since it’s not in an appropriate affidavit or declaration, Applicant’s argument is unpersuasive. Furthermore, it is unclear what experimental conditions, e.g. amount of spherical particles, type of polymer, heating temperature, etc., were used to arrive at the showing. Without such information, it is unclear whether Applicant’s showing is reasonably representative to show wherein interconnection is not present. Also, it is unclear at what magnification the image was taken. One of ordinary skill in the art would not reasonably expect to see interconnection at extremely high magnification. As such, Applicant’s argument is unpersuasive. 

	 Applicant argues that the claimed interconnection between the relatively large spherical hollows is achieved by compressing the spherical particles together prior to molding together with the biocompatible polymer, reducing spacing between adjacent spherical particles and ensuring that each of the spherical particles are in contact with a plurality of adjacent spherical particles. This act is not shown in either Morrissette et al. or Erbe et al.
	The Examiner does not find Applicant’s argument to be persuasive. The instant claims are compositions claims and are not method claims. As such, it is not necessary for the prior art to teach Applicant’s method of making that is discussed above. 

Conclusion
Claims 1-4, 6-9 and 34 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612